Citation Nr: 0600849	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  04-12 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease of the lumbar spine from 
January 8, 2002.

2.  Entitlement to an initial schedular rating in excess of 0 
percent for anemia from January 8, 2002.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from January 1989 to 
January 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in May 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, wherein in pertinent part, 
service connection was granted for degenerative disc disease 
of the lumbar spine, with assignment of a 10 percent rating 
therefor, as of January 8, 2002, and service connection was 
also granted for anemia, with assignment of a 0 percent 
evaluation therefor, effective from January 8, 2002.  The 
veteran thereafter relocated to the State of Georgia, and his 
VA claims folder was then transferred to the RO in Atlanta, 
Georgia.  

Pursuant to his request, the veteran was afforded a hearing 
before the Board, sitting at the RO in Atlanta, Georgia, in 
October 2005.  A transcript of that proceeding is of record.

The issue of what initial rating is for assignment for 
degenerative disc disease of the lumbar spine from January 8, 
2002, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


FINDING OF FACT

Since January 8, 2002, the veteran's service-connected anemia 
is shown to be manifested by a hemoglobin level in excess of 
10 grams per deciliter or 100 milliliters, and there is no 
demonstration of weakness, easy fatigability, headaches, or 
any greater level of impairment.  



CONCLUSION OF LAW

The criteria for the assignment of an initial rating in 
excess of 0 percent for anemia for the period from January 8, 
2002, to the present, have not been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.117, 
Diagnostic Code 7700 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet.App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided to the veteran by 
the RO in February 2002 advised him of the existence of the 
VCAA and its requirements as to his claims for service 
connection, and such notice encompasses the downstream issue 
herein under review.  See VAOPGCPREC 8-2003, 69 Fed. Reg. 
25180 (2004).  It, too, is noteworthy that the veteran does 
not challenge the sufficiency of that notice.  Finally, VA 
has secured all available pertinent evidence and conducted 
all appropriate development, including affording the veteran 
any needed VA medical examinations.  In all, the Board finds 
that VA has satisfied its duties under the VCAA.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
reasonably affects the outcome of the case.  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Merits of the Claim for Initial Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DCs) identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., 
Part 4.  Each disability must be viewed in relation to its 
history and there must be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. 
§ 4.1.  Examination reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

Service connection for anemia, claimed as a low blood cell 
count, was granted by RO action in May 2002.  At that time, a 
0 percent evaluation was assigned for the veteran's anemia 
under DC 7700, effective from January 8, 2002.  Given that 
the veteran timely appealed the initial rating assigned in 
May 2002, the holding in Fenderson v. West, 12 Vet.App. 119 
(1999) is applicable.  Under Fenderson, at the time of an 
initial rating, separate or "staged" ratings may be 
assigned for separate periods of time based on the facts 
found.  Thus, the question herein presented for review is 
whether a rating in excess of 0 percent is warranted at any 
time from January 8, 2002, to the present.  

Under 38 C.F.R. § 4.117, DC 7700, for anemia hypochromic-
microcytic and megaloblastic, such as iron deficiency and 
pernicious anemia, where hemoglobin is 5gm/100ml or less, 
with findings such as high output congestive heart failure or 
dyspnea at rest, a 100 percent rating is warranted. Where 
hemoglobin is 7gm/100ml or less, with findings such as 
dyspnea on mild exertion, cardiomegaly, tachycardia (100 to 
120 beats per minute) or syncope (three episodes in the last 
six months), a 70 percent rating is warranted.  Where 
hemoglobin is 8gm/100ml or less, with findings such as 
weakness, easy fatigability, headaches, lightheadedness, or 
shortness of breath, a 30 percent rating is warranted.  Where 
hemoglobin is 10gm/100ml or less with findings such as 
weakness, easy fatigability or headaches, a 10 percent rating 
is warranted.  Where hemoglobin is 10gm/100ml or less and 
asymptomatic, a noncompensable rating is warranted.  The 10 
percent rating was added because there were patients with a 
hemoglobin level of 10gm/100ml or less who also have symptoms 
such as weakness, easy fatigability, or headaches.  60 Fed. 
Reg. 49225- 49226 (1995).  

In the case at hand, the record reflects that the veteran was 
accorded a VA medical examination in March 2002, at which 
time his hemoglobin level was recorded as 13.7 grams per 
deciliter (100 milliliters).  Clinical examination at that 
time did not demonstrate findings of weakness, easy 
fatigability, or headaches.  The diagnostic impression was 
that of mild anemia, etiology unknown.  At the time of the 
foregoing evaluation, subjective complaints of decreased 
energy and stamina were set forth by the veteran, and similar 
complaints are voiced in other oral and written testimony 
provided by him.  Such complaints are not, however, verified 
by clinical findings or the observations of others and cannot 
be a basis for the assignment of an initial rating in excess 
of the evaluation already assigned in this matter.  

Notice is taken that there is no clinical evidence on file 
during the relevant time frame, other than that noted above, 
with which to rate the veteran's anemia.  Also, by the 
veteran's own admission, he has not sought medical assistance 
for his anemia at any time during the period from January 
2002 to the present.  In the absence of clinical data 
identifying a hemoglobin level of 10 grams/100 milliliters or 
less or any objective findings of weakness, fatigability, or 
headaches, or any greater level of impairment, the veteran's 
assertions as to an increasing severity of his anemia are not 
found to be substantiated.  An initial schedular evaluation 
in excess of 0 percent is not therefore warranted under DC 
7700 from January 8, 2002, to the present.  Fenderson.


ORDER

An initial schedular rating in excess of 0 percent for anemia 
from January 8, 2002, to the present, is denied.


REMAND

In its development of the veteran's claim for an initial 
rating in excess of 10 percent for degenerative disc disease 
of the lumbar spine, the RO did not evaluate the disability 
in question under the rating criteria for intervertebral disc 
syndrome in effect prior to, as well as on and after, 
September 23, 2002, and September 26, 2003.  Notice is taken 
that the criteria for the evaluation of intervertebral disc 
disease were amended during the course of the instant appeal, 
initially as of September 23, 2002, and then on September 26, 
2003.  See 68 Fed. Reg. 51454-51456 (2003); 67 Fed. Reg. 
54345 (2002).  On the basis of VAOPGCPREC 07-03; 69 Fed. Reg. 
25179 (2004), and Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003), it follows that only the old rating criteria apply to 
the period prior to the date of the change in law, and only 
the new rating criteria apply to the period after the date of 
the change in law.  Remand is required to afford the RO/AMC 
the initial opportunity to rate the disability in question 
under the relevant criteria.  

In addition, further medical evaluation of the disability in 
question is deemed to be in order, particularly for the 
purpose of identifying whether and to what extent, if any, 
there is related neurological impairment.  As well, more 
complete data identifying the presence or absence of pain and 
functional loss in association with the disability in 
question are found to be necessary.  

Accordingly, this portion of the veteran's appeal is REMANDED 
for the following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103; 38 C.F.R. 
§ 3.159, the veteran must be notified in 
writing of what information and evidence 
are still needed to substantiate his 
claim for an initial schedular and/or 
extraschedular rating in excess of 10 
percent for degenerative disc disease of 
the lumbar spine from January 8, 2002, to 
the present.  In connection therewith, 
the veteran should be advised of the 
rating criteria in effect prior to and on 
and after September 23, 2002, as well as 
on and after September 26, 2003.  It must 
also be brought to the veteran's 
attention that supporting data from his 
employer or others as to the impact of 
his claimed disability on his ability to 
work would be of assistance in 
determining his entitlement to an 
extraschedular evaluation of increased 
disability.  The veteran must also be 
notified what portion of any necessary 
evidence VA will secure, and what portion 
he himself must submit.  Finally, he must 
be advised to submit all pertinent 
evidence not already on file that he has 
in his possession, and that, if 
requested, VA will assist him in 
obtaining pertinent treatment records 
from private medical professionals, or 
other evidence, provided that he 
furnishes sufficient, identifying 
information and authorization.  

2.  Thereafter, the veteran must be 
afforded separate VA orthopedic and 
neurological examinations by physicians 
other than those who have previously 
evaluated him.  The purpose of such 
examinations is to assist in identifying 
the nature and current severity of his 
service-connected degenerative disc 
disease of the lumbar spine.  The claims 
folder in its entirety must be made 
available to and reviewed by each 
examiner in the study of this case.  Such 
examinations are to include a detailed 
review of the veteran's history and 
current complaints, as well as 
comprehensive clinical evaluations and 
any and all indicated diagnostic testing 
deemed necessary by either examiner.  
Detailed range of motion studies must be 
undertaken.  All pertinent diagnoses must 
be set forth.  

The orthopedic examiner is to address the 
following factors and provide a 
professional opinion and supporting 
rationale where appropriate:  

(a)  Are there present 
objective signs of pain, 
painful motion, weakness, 
fatigability, and/or 
incoordination of the lumbar 
spine which are part and parcel 
of the disability herein at 
issue?  The degree of any 
resulting impairment due to 
these signs must be quantified 
in terms of the resulting 
functional loss.  If possible, 
the additional degree to which 
range of lumbar spine motion is 
adversely affected must be set 
forth.  The examiner should 
address whether there would be 
additional limits on functional 
ability on repeated use or 
during flare-ups, if the 
veteran describes flare-ups.  

(b)  Is it at least as likely 
as not that the veteran's 
degenerative disc disease of 
the lumbar spine, alone, 
results in a marked 
interference with his 
employment?  Use by the 
examiner of the "at least as 
likely as not" language in 
responding is required.  

3.  Lastly, the question of what, if any, 
schedular and extraschedular rating in 
excess of 10 percent is for assignment 
for degenerative disc disease of the 
lumbar spine from January 8, 2002, must 
be readjudicated on the basis of all of 
the evidence of record and all governing 
legal authority, including those rating 
criteria in effect prior to, as well as 
on and after, September 23, 2002, and 
September 26, 2003, for the evaluation of 
disc disease and other spinal disorders.  
Regarding the veteran's extraschedular 
entitlement, such action must include a 
written determination as to whether a 
referral to the VA's Under Secretary for 
Benefits or the Director, VA's 
Compensation and Pension Service, is 
warranted.  If the benefit sought on 
appeal remains denied, the veteran must 
be provided with a supplemental statement 
of the case, which must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  
The purpose of this remand is to obtain additional 
evidentiary development and to 



preserve the veteran's due process rights.  No inference 
should be drawn regarding the final disposition of the claim 
in question as a result of this action.  



_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


